Per Curiam. The appellant, Kathryn Bewley, filed a motion for a belated appeal from an order of the Pope County Circuit Court. The following time line outlines the relevant action in the trial court: 1. July 13, 1998 —Judgment entered in trial court 2. July 17, 1998 — Motion for New Trial filed by appellant 3. August 5, 1998 — Motion for New Trial heard and orally denied 4. August 7, 1998 — Notice of Appeal filed by appellant 5. August 17, 1998 — Motion for New Trial deemed denied 6. August 18, 1998 — Order denying Motion for New Trial filed  Arkansas Rule of Appellate Procedure — Civil 4(d) (1998) provides that a party desiring to appeal a judgment must file a notice of appeal within thirty days from (1) the entry (filing) of the order disposing of the motion, or (2) the date on which the motion is deemed denied pursuant to Ark. R. App. P. — Civ. 4(c). According to Rule 4(c), the instant appellant extended the time for filing a notice of appeal when she filed her motion for new trial on July 17th. The appellee, Pyramid Leasing Company, Inc., correctly points out that the appellant’s August 7th notice of appeal is untimely because it was filed prior to August 17th, the day on which the motion for new trial was deemed denied. Consistent with our rules of procedure and our decision in Lawrence Bros., Inc. v. R.J. “Bob” Jones Excavating Contractor, Inc., 318 Ark. 328, 884 S.W.2d 620 (1994) (per curiam), we deny the appellant’s motion for belated appeal.